DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-10, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rognon et al. (20120295234).
Rognon teaches with respect to claims 1 and 14, a method for operation of a drinks preparation machine (par. 0055) for producing a total product amid the use of a portion package (par. 0055, par. 0087 capsule), the portion package comprising a portion packaging and an extraction material, which is coffee, contained in the portion package (par. 0055) wherein the drinks preparation machine comprises
a base unit for extracting an extraction product from the extraction material by way of an extraction fluid, thereby producing at least one part-product of the total product, the base unit comprising a capsule receiver for receiving the portion package (par. 0082; beverage producing device)
a communication unit (par. 0084 ref. 19; fig. 8 ref. 19), which is designed for wireless communication (par. 0084), with an operating appliance (par. 0092 ref. 40; fig. 8 ref. 40).
an operating unit (par. 0082 control means; par. 0090 control unit) comprising an input unit (par. 0083) for receiving user input from the user, and an output unit for communicating information to the user (par. 0084 display); 
a control unit (par. 0082 last 3 lines control module of the brewing system; par. 0088 last 4 lines) configured for activation of the base unit to perform the extracting (par. 0088 last 4 lines): and
a superordinate control unit configured for activating the operating unit and the communication unit (par. 0090; camera),
 wherein the method comprises the following steps which are carried out by the drinks preparation machine; 
A receiving step for receiving (par. 0091; remote server), by way of the communication unit, an activation command (par. 0093 code read by ref. 40) sent from the operating appliance (par. 0093; mobile terminal with digital camera) which is separate from the drinks preparation machine (fig. 8-10) wherein the activation command relates to a preparation prescript (par. 0091) and includes instructions for the drinks preparation machine to produce the total product according to the preparation prescript using the portion package (par. 0091; par. 0090 information retrieved from remote database; par. 0096 brewing parameterization), wherein:
the preparation prescript is received in the drinks preparation machine together with the activation command (par. 0090 information retrieved from remote database) ; or
The preparation prescript and the activation command are assigned to one another by a reference to the preparation prescript (par. 0090 capsule ID), the reference being contained in the activation command (par. 0090); and 
wherein the activation command (par. 0093 code read by mobile ref. 40) is sent in response to a user input in a form of an activation decision (par. 0093 code read by mobile ref. 40) of the user being inputted by the user directly into the operating appliance (par. 0093), 
An examination step for examining whether the drinks preparation machine is ready for producing the total product (par. 0089; presence sensor), the examination step comprising 
 examining a presence of one or more components needed to produce
the total product (par. 0089 presence sensor):
examining whether an operating state of the drinks preparation
machine is suitable for producing the total product (par. 0089 present or not; par. 0091; second capsule required to be inserted) OR
examining an existence of one or more variables (par. 0089 present or not; par. 0091; second capsule required to be inserted), wherein such 
      existence is needed in order to produce the total product in accordance 
      with the preparation prescript to which the activation command relates;
and if the drinks preparation machine is ready for producing the total product,
A confirmation step for sending to the operating appliance (par. 0091 lines 4-7; authentication data on a remote server), by way of the communication unit (par. 0084), a confirmation that the activation command has been received by the communication unit (par. 0089, 0091 messages, information displayed) and that the drinks preparation machine is ready for producing the total product (par. 0091) and.
A production step for producing by way of the base unit and according to the preparation prescript , the total product using the portion package (par. 0088; par. 0091).
The examination step comprises; examining whether no error messages of the drinks preparation machine are present (par. 0089 capsule present; par. 0091 authentication data).
Should the machine not be ready sending, by way of the communication unit and to the operating appliance, error information that the activation command has been received and the drinks preparation machine is not ready for producing the total product (par. 0091 authentication data after inserting; par. 0089; prompt remains relative presence detector).
The production step is carried out with a specifiable temporal delay after the receiving step (par. 0089 time to identify presence; par. 0091 authenticate) or after the confirmation step (par. 0089 time to remove message from display).
A further step comprising sending, by way of the communication unit a completion confirmation that the production of the total product is completed (par. 0091; prompt insert second capsule; completion of total product taken with respect to first capsule)
A further step, comprising sending, by way of the communication unit and to the operating appliance, a production error message that an error has occurred on producing the total product (par. 0091; authentication data; par. 0096 download info).
Wherein the temporal delay is specified by a message (par. 0091 code) which is received via the communication unit (par. 0091 authentication data read from capsule)


Response to Arguments
	Applicants urgings directed to the previous interpretation of the operating appliance have been considered and are persuasive, however 	upon further consideration, a new ground(s) of rejection is made in view of the teachings of Rognon specific to the mobile telecommunications device including a digital camera.
	Thus with respect to applicants urging Rognon is silent to teaching “directly inputted to the operating appliance”, applicant is urged to fig. 8-10 and par. 0092-0093 which teach the mobile telecommunication terminal, i.e. operating applicance, for reading a code and par. 0096 which teaches the mobile communication device can server to download information from a remote server and subsequently uploaded into the control unit of the beverage producing device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792